DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                     With respect to claim 18, the prior art fails to teach wherein when a cable fault coming from one of the cable fault contacts is detected, the safety unit carries out an iterative sequence by asking one of the location modules to temporarily close the first test contact thereof and repeating said iterative sequence for other ones of the location modules one after the other, until a location of the cable fault between two consecutive ones of the location modules is determined.

                 With respect to claim 20, Radan the prior art fails to teach in combination with the rest of the limitations in the claim, wherein when a short-circuit fault occurring on the safety line is detected, the safety unit carries out an iterative sequence by asking one of the location modules to temporarily open the second test contact thereof, and repeating said iterative sequence for other ones of the location modules one after the other, until a location of the short-circuit fault between two consecutive ones of the location modules is determined.


Allowable Subject Matter
Claims 24-29 are allowed.

                With respect to claim 24, the prior art fails to teach in combination with the rest of the limitations in the claim:  “when a cable fault coming from one of the cable fault contacts is detected, the safety unit carries out an iterative sequence by asking one of the location modules to temporarily close the first test contact thereof and repeating said iterative sequence for other ones of the location modules one after the other, and by analyzing signals traveling over the safety line, until a location of the cable fault between two consecutive location modules is determined.”

Claims 25 and 26 are allowable due to their dependencies on claim 24; claims 27-29 are allowable due to their dependencies on claim 25.












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17, 19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radan (U.S. Publication No. 2014/0361785 A1).
With respect to claim 14, Radan discloses a fault location system in a cable transport installation (para 0015, lines 1-6),
the fault location system comprising a safety unit (para 0052, lines 1-6; protective device which is at least one circuit breaker), an end module (power supply system 22 shown in Fig. 1), and an electrical 
safety line connecting the safety unit to the end module (see protective device 50 which is at least one circuit breaker with the power supply system 22 shown in Fig. 1),
the electrical safety line comprising a plurality of cable fault contacts (see fault 91 see Fig. 1), of the normally- closed type, which are connected in series along the electrical safety line and which, when opened, signal a cable fault in the cable transport installation (para 0056, lines 1-7), wherein:
the fault location system includes a plurality of location modules distributed along the cable transport installation, each of which comprising a first test contact, of the normally-open type, for short-circuiting the electrical safety line (para 0057, lines 1-7),
wherein once a fault coming from a faulty contact amongst the cable fault contacts is detected, each location module is capable of selectively closing the first test contact thereof to locate the faulty contact on the safety line (para 0058, lines 1-6).

                 With respect to claim 15, Radan discloses the fault location system of claim 14, wherein:
each location module comprises a second test contact (see fault 91 see Fig. 1), of the normally closed type, connected in series along the safety line (para 0035, lines 1-8),
wherein after a short-circuit fault is detected on the safety line (para 0061, lines 1-5), each location module is capable of selectively opening the second test contact thereof to locate the short-circuit fault on the safety line (para 0035, lines 1-8; see fault 91 shown in Fig. 1).

               With respect to claim 16, Radan discloses the fault location system of claim 14, wherein the safety unit comprises detection means for detecting a cable fault and a short-circuit fault occurring on the safety line (para 0035, lines 1-8; see fault 91 shown in Fig. 1).


                With respect to claim 17, Radan discloses the fault location system of claim 14, wherein the safety unit comprises means for communicating with the location modules to request that the first test contact of the location modules be closed (para 0055, lines 1-8).


                 With respect to claim 19, Radan discloses the fault location system of claim 15, wherein the safety unit comprises means for communicating with the location modules to request that the second test contact of the location modules be opened (para 0079, lines 1-5; fault location is detected based on information whether the respective protection relay is `on` or `off`, e.g., measures a current or is cut off from the power supply).


                 With respect to claim 21, Radan discloses the fault location system of claim 15, wherein each of the location modules comprises detection means for detecting a cable fault and a short-circuit fault occurring on the safety line (para 0084, lines 1-5).

                  With respect to claim 22, Radan discloses the fault location system of claim 21, wherein when a cable fault coming from one of the cable fault contacts is detected (para 0015, lines 1-6), each of the location modules closes the first test contact thereof for a predetermined time that is a function of a location rank thereof in the transport installation (para 0077, lines 1-7).

                   With respect to claim 23, Radan discloses the fault location system of claim 15, wherein when a short-circuit fault is detected on the safety line (para 0015, lines 1-6), each of the location modules opens the second test contact thereof for a predetermined time that is a function of a location rank thereof in the transport installation (para 0075, lines 1-8).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2858